BROSKY, Judge,
concurring:
I am in agreement with the majority’s disposition of this case. I write separately, however, with regard to the Supreme Court’s remand of this case. As pointed out by the majority, the case was remanded following a finding by the Pennsylvania Supreme Court that remarks made during the prosecutor’s closing argument did not deprive appellant and his co-defendant of a fair trial.
I only wish to note that, while I am bound by the decision of this Commonwealth’s highest court, I remain of the opinion that comments such as those made by the prosecutor during his closing argument are to be neither condoned nor encouraged, even though they may fail to rise to such a level as to require a new trial.